DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the direct inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 


Response to Remarks/Arguments

Applicant’s arguments with respect to prior art rejection and double patenting rejections have been fully considered but are not persuasive or moot as explained below


Regarding Independent claims 
Applicant argued in substance that the amended limitations “the switching criterion is determined based on one or more dynamically updating parameters including at least one of a state of the movable object, a state of the remote terminal, or a state of a payload of the movable object”



Examiner respectfully disagrees.
Roy in para 67 teaches switching communication link (between SATCOM and RF link). This switching is done to send video image with the alarms. This is done when an anomaly detection software identifies high-risk targets. Additionally, this switching is done when the aircraft is within line-of-sight of the GCS. This switching is done for image because the SATCOM has a low 9600 bps throughput.

As can be seen certain rules are followed by Roy for switching. Therefore, Roy teaches the broadest reasonable interpretation of switching criteria in light of applicant specification {para 81 of published specification recites “the switching criterion can include a plurality of rules or instructions to be followed when selecting a communication mode. For example, a rule can include selecting one or more communication modes that meet a predetermined standard. In some instances, the rule can include selecting all communication modes that meet a predetermined standard”}. 

Roy’s switching is based on at least type of data to be transmitted (in this case image) and position of the movable object and the terminal. Therefore, they teach state of the movable object, a state of the remote terminal. This is consistent with broadest reasonable interpretations of these terms in light of applicant’s specification, i.e. para 80 of applicant’s published specification recites “a state of the movable object and/or the terminal (e.g., position, orientation, whether data is currently being transmitted, or the type of data to be transmitted).” . Roy’s parameters (i.e. image and line-of-sight or not) are also dynamic, as the UAV is in motion {Fig.4, para 66}

Therefore, applicant’s arguments are not persuasive.

Additionally, while Roy is compact in describing this process, Yun describe step-by-step procedure that happen during communication mode switching (Fig.9)

Regarding Claim 8
Applicant argued in substance that the amended claim is not taught by the prior art.

Examiner respectfully disagrees, claim 8 recites “switching criterion is associated with properties of the direct communication link and the indirect communication link, the properties including at least one a signal strength, a latency, a bandwidth, a quality, or a cost”

Roy, as explained above, is teaching the switching criteria is associated with throughput/speed [(see para 67, 9600 bps or low bandwidth for SATCOM, that’s why switch to RF for image, because image requires more throughput/speed)] i.e. bandwidth/latency
Therefore, applicant’s arguments are not persuasive.

Regarding Claim 10
The argument is moot in view of new analysis of the amended claim. While Roy does not teaches periodic option, Yun teaches the amended limitation (please see the analysis below)

New Claim 22
Applicant’s arguments are moot in view of new analysis as presented below

Double Patenting rejection
Applicant arguments are not persuasive/moot for the reason provided above


Following Prior arts are found to be relevant
US20080215204 A1 (hereinafter Roy)
US 20110130092 A1 (Yun)
US 20110245996 A1 (Orsulak)
US 20140295766 A1 (Fig.1 shows communication between movable device 20 and device 10, selection of direct communication NFC or BT and indirect communication Wi-Fi through access point)
US 20170192427A1 (showing machine heartbeat data for safety see para 59 also see para 40 and 39 of the provisional application)
US 20130130739 A1 (Fig.5; selected communication from multiple communication channel)
US 20100224732 A1 (Fig.1, 4 & 6; communication system for unmanned aircraft)


	
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Yun 
Regarding Claim 1. Roy teaches a data transmission method between a movable object and a remote terminal ((Fig.4, para 52)), the method comprising:	 performing calculations, based on a switching criterion, to select at least one of a direct communication link[(RF communication)]or an indirect communication link [(SATCOM)]to transmit data between the movable object and the remote terminal[(para 66, 67; based on the distance the communication mode can be selected, also data speed is considered, therefore at least some form of electronic calculation is understood)], wherein:	, the indirect communication link is based on an indirect connection with one or more intermediate network nodes arranged in a communication path between the movable object and the remote terminal[(As can be seen, the SATCOM connect through intermediate node 62)] , and the direct communication link and the indirect communication link are simultaneously available[(para 67 “the alarm can be supplemented by a highly compressed color image that is transmitted to the GCS via the SATCOM link and that shows both an entire video frame including the anomaly.  Alternatively, or in addition, if the craft 12 is within line-of-sight of the GCS 18, the alarm can be supplanted via an image or video stream transmitted from the craft to the GCS via the RF data link”; and “such an alternate link may be provided instead or in addition” in para 52; meaning both communications are simultaneously available)] :												
and the switching criterion is determined based on one or more dynamically updating parameters including at least one of a state of the movable object, a state of the remote terminal, or a state of a payload of the movable object [(Roy in para 67 teaches switching communication link (between SATCOM and RF link). This switching is done to send video image with the alarms. This is done when an anomaly detection software identifies high-risk targets. Additionally, this switching is done when the aircraft is within line-of-sight of the GCS. For image this switching is done because the SATCOM has a low 9600 bps throughput.

As can be seen certain rules are followed by Roy for switching. Therefore, Roy teaches the broadest reasonable interpretation of switching criteria in light of applicant specification {para 80 of published specification}. Roy’s switching is based on at least type of data to be transmitted (in this case image) and position of the movable object and the terminal. Therefore, they teach state of the movable object, a state of the remote terminal (which is consistent with broadest reasonable interpretations of these terms in light of applicant’s specification, i.e. para 80 of applicant’s published specification). Theses parameters (i.e. image and line-of-sight or not) are also dynamic, as the UAV is in motion {Fig.4, para 66}
Additionally, while Roy is compact in describing this process, Yun describe step-by-step procedure that happen during communication mode switching (Fig.9))] 	 transmitting the data using the at least one of the direct communication link or the indirect communication link selected based on the calculations[(para 67)] :	 and during at least a portion of a duration for the transmission of the data using the selected at least one of the direct communication link or the indirect communication link, transmitting backup data using a back communication link to ensure connectivity between the movable object and the remote terminal in event of interruption in the selected at least one of the direct communication link or the indirect communication link occurs, the backup data including at least a portion of the data transmitted between the movable object and the remote terminal [(please note the two communication links are used alternate or in addition to other {para 52, 67}; therefore when used in addition one is backing up other)] . 
Roy RF communication system shows a separate antenna, therefore may not teach the direct communication link is based on a direct connection, without an intermediate network node, between the movable object and the remote terminal. 

However, in the same/related field of endeavor, Yun teaches RF/radio system having antenna on a single node therefore teaching the direct communication link is based on a direct connection, without an intermediate network node, between the movable object and the remote terminal [(Fig.3; p-nodes having Radio X1 and antenna directly connecting to anchor node)]  

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to reduce the size of the device.


Roy in view of Yun additionally teaches with respect to claim 2. The method of claim 1, wherein the data is first data:	 the method further comprising, in response to second data to be transmitted from the movable object to the remote terminal being image data [(para 67)] :	 selecting a communication link, between two available communication links between the movable object and the remote terminal, based on a transmission criterion for the image data, the selected communication link having a maximum communication distance smaller than a maximum communication distance of another one of the two available communication links: and transmitting, via the selected communication link, the image data [(Roy para 67 “the alarm can be supplemented by a highly compressed color image that is transmitted to the GCS via the SATCOM link and that shows both an entire video frame including the anomaly.  Alternatively, or in addition, if the craft 12 is within line-of-sight of the GCS 18, the alarm can be supplanted via an image or video stream transmitted from the craft to the GCS via the RF data link”; and “such an alternate link may be provided instead or in addition” Yun Fig.6 & Fig.5)] . 

Roy additionally teaches with respect to claim 3. The method of claim 1, wherein:	 the movable object includes a plurality of communication modules[(Fig.1 Airborne architecture)] :	 the remote terminal includes a plurality of communication modules[(Fig.1 Ground control architecture)]:	 the plurality of communication modules of the movable object and the plurality of communication modules of the remote terminal are based on one-to-one correspondences to establish a plurality of communication links including the backup communication link and the at least one of the direct communication link or the indirect communication link: and the plurality of communication links are simultaneously available [(Fig.1 as explained above one is working as the backup of other)] . 

Roy additionally teaches with respect to claim 4. The method of claim 1, further comprising:	 establishing the direct communication link and the indirect communication link, wherein the movable object includes a first communication module and a second communication module, the remote terminal includes a third communication module and a fourth communication, the direct communication link is established between the first communication module and the third communication module, and the indirect communication module is established between the second communication module and the fourth communication module: and maintaining connections of the direct communication link and the indirect communication link during the transmission of the data between the movable object and the remote terminal. [(see Fig.1 the SATCOM and RF Data link modules)] 

Roy additionally teaches with respect to claim 5. The method of claim 1, wherein the backup communication link is configured to apply an indirect communication protocol [(para 67; SATCOM, which use indirect communication can be considered as backup of RF when it is within the line of sight)] . 

Yun additionally teaches with respect to claim 6. The method of claim 1, wherein the backup data is identical to the data transmitted between the movable object and the remote terminal [(Yun; para 173)]  
The motivation is to achieve robust communication.

Roy additionally teaches with respect to claim 8. The method of claim 1, wherein the switching criterion is associated with properties of the direct communication link and the indirect communication link, the properties including at least one a signal strength, a latency, a bandwidth, a quality, [(see para 67, 9600 bps or low bandwidth for SATCOM, that’s why switch to RF for image, because image requires more throughput/speed, i.e. bandwidth/latency)] 

Roy additionally teaches with respect to claim 9. The method of claim 1, wherein the switching criterion is a user input or a preconfigured instruction [(para 67, switching is performed based on when it is in the line of sight, therefore some preconfigured instruction or program is understood)] . 

With respect to claim 10. Roy teaches switching criteria is determined based on the one or more dynamically updating parameters [(see analysis of claim 1)] 

Roy does not explicitly show the switching criterion is determined periodically b


However, in the same/related field of endeavor, Yun teaches the switching criterion is determined periodically based on one or more dynamically updating parameter [(para 185 “the performance objective is continuously or periodically monitored for some or all of the radios, e.g., monitoring for the best signal quality, the lowest interference or a combination of performance objectives. If the current radio is not the optimal radio, then switch to the optimal radio”)] ,


Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because while Roy is silent about the details steps takes place in a communication mode switching, Yun fill in with the details and applying that details to Roy will be predictable as these techniques are to achieve reliable communication.  


Roy additionally teaches with respect to claim 12. The method of claim 1, wherein the data includes image data and non-image data. [(para 67)]  

Roy additionally teaches with respect to claim 13. The method of claim 12, wherein the non-image data includes at least one of control data configured to control the movable object or status data indicative of a state of the movable object [(para 52)] . 

Roy additionally teaches with respect to claim 14. The method of claim 12, wherein the movable object is coupled to an image capturing device configured to capture the image data[(para 70)] . 

Roy additionally teaches with respect to claim 15. The method of claim 12, wherein the image data includes one or more image parameters indicative of at least one of a file size, a resolution, a frame rate, or a format associated with the image data [(data is sent that has constraints as resolution; therefore having resolution information is understood)] . 
Roy additionally teaches with respect to claim 21: The method of claim 1, wherein: the data includes image data and non-image data, the non-image data including at least one of control data, position data, orientation data, or motion data, and the direct communication link is selectable to transmit only the image data, and the indirect communication link is selectable to transmit the image data and the non-image data [(para 40; one modem supporting control and command information and other supporting alarm images; para 76 “Alternatively, or in addition, if the craft 12 is within line-of-sight of the GCS 18, the alarm can be supplanted via an image or video stream transmitted from the craft to the GCS via the RF data link”)] .


Regarding Claims 16-20: Please see analysis of claims 1-4 and note Roy teaches capable vehicle and system with corresponding components [(Figs1-3)]  

With respect to claim 22. Roy teaches the switching criterion includes: a rule to select one of the direct communication link or the indirect communication link [(Roy in para 67 teaches switching communication link (between SATCOM and RF link). This switching is done to send video image with the alarms. This is done when an anomaly detection software identifies high-risk targets. Additionally, this switching is done when the crat is within line-of-sight of the GCS. For image this switching is done because the SATCOM has a low 9600 bps throughput.

As can be seen certain rules are followed by Roy for switching)] 

Roy does not explicitly show the rule is select communication link having received signal strength exceeding a predetermined threshold strength value; or select communications link having a received signal quality exceeding a predetermined threshold quality value


However, in the same/related field of endeavor, Yun teaches the switching criterion includes a rule to select communication link having received signal strength exceeding a predetermined threshold strength value; or select communications link having a received signal quality exceeding a predetermined threshold quality value
 [(para 171,, 27; communication link is selected or not switched as long as the signal quality stays above certain level or acceptable signal quality; please note signal strength is one of the measures of signal quality {para 165})] ,


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because while Roy is silent about the details steps takes place in a communication mode switching, Yun fill in with the details and applying that details to Roy will be predictable as these techniques are to achieve reliable communication.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-6, 8-10, 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9220086 in view of Roy in view Yun Although the claims at issue are not identical, they are not patentably distinct from each other. For instance the patented claim 1 teaches all the limitations of pending claim 1 except “the direct communication link is based on a direct connection, without an intermediate network node, between the movable object and the remote terminal.” However in the prior art analysis it has been established that Roy in view of Yun teaches this. Therefore applying the same rationale this claim is obvious. Other claims are obvious based on the other patented claims or at least the prior art analysis above
Claim 1-6, 8-10, 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10925033 in view of Roy in view Yun.. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance the patented claim 1 teaches all the limitations of pending claim 1 except “the direct communication link is based on a direct connection, without an intermediate network node, between the movable object and the remote terminal.” However in the prior art analysis it has been established that Roy in view of Yun teaches this. Therefore applying the same rationale this claim is obvious. Other claims are obvious based on the other patented claims or at least the prior art analysis above


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486